             Case 1:17-cv-00483-JD Document 60 Filed 10/22/19 Page 1 of 4



                           UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEW HAMPSHIRE


    STEYR ARMS, INC.,

                  Plaintiff,
                                                        Civil Action No. 1:17-cv-00483-JD
          v.

    SIG SAUER, INC.,

                  Defendant.


               JOINT MOTION FOR EXTENSION OF CERTAIN DEADLINES

        Plaintiff Steyr Arms, Inc., and Defendant SIG Sauer, Inc. (collectively, the “Parties”),

respectfully move, pursuant to Fed. R. Civ. P. 16(b)(4), LR 16.4(b) and LR 7.2(a), for extensions

of upcoming deadlines in this case. Specifically, the Parties propose that the expert discovery

deadline in this case be extended to November 22, 2019, from the current deadline of October

25, 2019. If that extension is granted, it will require extending the deadlines for summary

briefing, and the final pretrial and trial dates. The basis for this Joint Motion is as follows:

        1.      The Parties have served their opening and rebuttal expert disclosures in

accordance with the Court-approved deadlines.1 The current schedule requires expert discovery,

including depositions, to be completed by October 25, 2019. See Civil Form 3 (Doc. 59-1). Due

to other work commitments of the experts, as well as travel logistics,2 the Parties require


1
     See Order dated August 12, 2019, granting Joint Motion (Doc. 58); Order dated September
     24, 2019, granting Joint Motion (Doc. 59).
2
     The persons designated as experts as to infringement/non-infringement and validity/
     invalidity are located in Florida (plaintiff) and Indiana (defendant). They cannot bring the
     accused products (pistols) to New York or Massachusetts, where lead counsel for the Parties
     are located. The Parties have now arranged for their depositions to be taken on back-to-back
     dates in early November in Manchester, NH. The Parties’ respective damages experts are
     scheduled to be deposed in mid-November at plaintiff’s counsel’s office in New York.
             Case 1:17-cv-00483-JD Document 60 Filed 10/22/19 Page 2 of 4



additional time to complete those depositions. The Parties are therefore requesting an extension

until Friday, November 22, to complete expert discovery.

        2.      Extending that deadline will necessitate extending the remaining deadlines in this

case as well. The Parties propose the following extensions:

        •       Motions for summary judgment (“MSJ”) – extend from November 15 to
                December 20, 2019;

        •       Objection to MSJ – extend from December 18, 2019 to January 22, 2020;

        •       Reply to MSJ – extend from January 8 to January 29, 2020;

        •       Surreply to MSJ – extend from January 15 to February 5, 2020;

        •       Joint statement re mediation – extend from February 7 to February 26,
                2020;

        •       Challenges to expert testimony – extend from February 21 to March 11,
                2020;3 and

        •       Trial currently set for two-week trial period beginning April 7, 2020 be
                extended to the two-week trial period beginning May 5, 2020,4 with the
                Court to extend the related deadlines for Final Pretrial Statements under
                LR 16.2 and Objections under LR 16.2(d), currently scheduled for March
                4 and March 18, 2020, respectively, and to reschedule the Final Pretrial
                Conference under LR 16.3, currently scheduled for March 25, 2020.

        3.      Pursuant to LR 7.2(a) and 7.2(c), this Joint Motion, if approved, will result in a

continuance of the current trial date, and counsel for both Parties certify that they have so

notified the Parties.

        4.      Pursuant to LR 7.2(a)(ii) & (iii), a completed Civil Form 3 is filed herewith,

setting forth the proposed extensions.


3
    Civil Form 2 provides that the deadline for challenges to expert testimony shall be no later
    than 45 days before the trial date.
4
    This two-week trial period is proposed in order to provide the Court with at least 120 days
    after the proposed new deadline for filing motions for summary judgment, in accordance
    with Civil Form 2 requirements.


                                                  2
             Case 1:17-cv-00483-JD Document 60 Filed 10/22/19 Page 3 of 4



        5.      In accordance with LR 7.1(c), the Parties’ counsel have conferred in good faith,

and jointly request the relief sought in this Motion.

        6.      Pursuant to LR 7.1(a)(2), the Parties believe that a supporting memorandum is

unnecessary because the relief requested herein is discretionary.

        WHEREFORE, Plaintiff Steyr Arms, Inc., and Defendant SIG Sauer, Inc., respectfully

request that the Court:

        (A)     Grant this Joint Motion, and extend the deadlines as set forth above; and

        (B)     Grant such other and further relief as the Court may deem just and equitable under

                the circumstances.

                                 CERTIFICATION OF NOTICE

        In accordance with LR 7.2(c), the undersigned counsel certify that they have each

notified their respective clients that this Joint Motion seeks to continue the trial date in this case.

Dated: October 22, 2019                             Respectfully submitted,

STEYR ARMS, INC.,                                      SIG SAUER, INC.,

By its attorneys,                                      By its attorneys,

/s/ Glenn T. Henneberger                               /s/ Laura L. Carroll
Glenn T. Henneberger (pro hac vice)                    Laura L. Carroll (NH Bar No. 17444)
HOFFMANN & BARON, LLP                                  Eric G. J. Kaviar (pro hac vice)
6900 Jericho Turnpike                                  BURNS & LEVINSON LLP
Syosset, NY 11791                                      125 High Street
Tel: 516-822-3550                                      Boston, MA 02110
Fax: 516-822-3582                                      Tel: 617-345-3000
gthdocket@hbiplaw.com                                  Fax: 617-345-3299
                                                       lcarroll@burnslev.com
/s/ Michael J. Persson                                 ekaviar@burnslev.com
Michael J. Persson (NH Bar No. 12139)
LAWSON PERSSON & CHISHOLM, PC
P.O. Box 712
Laconia, NH 03247-0712
Tel: 603-528-0023
mike@laconialaw.com



                                                   3
          Case 1:17-cv-00483-JD Document 60 Filed 10/22/19 Page 4 of 4



                              CERTIFICATE OF SERVICE

       I hereby certify that on this date, I electronically served the JOINT MOTION FOR
EXTENSION OF CERTAIN DEADLINES and Civil Form 3 on all counsel of record via the
Court’s CM/ECF system, pursuant to Fed. R. Civ. P. 5(b)(2)(E).


Dated: October 22, 2019                   /s/ Laura L. Carroll
                                          Laura L. Carroll




                                             4
